     Case 2:20-cv-02953-GGG-DMD Document 19 Filed 11/04/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

PING MAY MARITIME LLC,                        *
                                              *
                  Plaintiff,                  *      CIVIL ACTION
                                              *
       v.                                     *      NO.:20-2953
                                              *
JIANGSU STEAMSHIP PTE. LTD;                   *      SECTION T (3)
JIANGSU STEAMSHIP CO. LTD;                    *
JIANGSU HUAXI OCEAN SHIPPING                  *      JUDGE: GUIDRY
MANAGEMENT CO. LTD; and                       *
SPRING SUNSHINE SHIPPING LTD,                 *      MAGISTRATE JUDGE: DOUGLAS
                                              *
                  Defendants.                 *

*      *      *      *         *   *      *

                      F.R.C.P. RULE 41(a)(1) NOTICE OF DISMISSAL

       NOW INTO COURT, through undersigned counsel, comes plaintiff, Ping May

Maritime LLC, and pursuant to Federal Rules of Civil Procedure Rule 41(a)(1), hereby

voluntarily dismisses without prejudice all claims presented in this matter against all

defendants, Jiangsu Steamship Pte. Ltd., Jiangsu Steamship Co. Ltd., Jiangsu Huaxi

Ocean Shipping Management Co. Ltd. and Spring Sunshine Shipping Ltd., in personam,

and further moves to vacate and dismiss the writ of foreign attachment of the M/V

SPRING SUNSHINE, quasi in rem, issued at plaintiff’s request in this proceeding.

Dismissal pursuant the Rule 41(a)(1) is proper because none of the defendants have made

an appearance, filed an answer, or filed a motion for summary judgment.




                                              1
       Case 2:20-cv-02953-GGG-DMD Document 19 Filed 11/04/20 Page 2 of 2




                                    Respectfully submitted,

                                    MURPHY, ROGES, SLOSS,
                                     GAMBEL & TOMPKINS


                                    /s/ Peter B. Sloss
                                    __________________________________
                                    Peter B. Sloss (#17142)
                                    psloss@mrsnola.com
                                    Peter B. Tompkins (#17832)
                                    ptompkins@mrsnola.com
                                    John H. Musser, V (#22545)
                                    jmusser@mrsnola.com
                                    701 Poydras Street
                                    Suite 400, Hancock Whitney Center
                                    New Orleans, LA 70139
                                    Telephone: (504) 523-0400
                                    Facsimile: (504) 523-5574

                                    ATTORNEYS FOR PING MAY
                                    MARITIME LLC

OF COUNSEL:

ZEILER FLOYD ZADKOVICH (US) LLP
Edward W. Floyd ed.floyd@zeilerfloydzad.com
Luke F. Zadkovich luke.zadkovich@zeilerfloydzad.com
Timothy S. McGovern tim.mcgovern@zeilerfloydzad.com
Telephone: (917) 999 - 6914
215 Park Ave. South, 11th Floor
New York, New York 10003




4819-5980-3344, v. 1
